11/11/2019 13: U9 .l<'AA       .:.1.:   ,H1;J   J,>JJ         \JVuun.1.1,     .rn.vv.1.un   J...,JJJ                                                     "eJVV~r   VV._,.



                   Case 1:19-cv-09124-VM Document 19 Filed 11/15/19 Page 1 of 3
                                                                                                                     ,;.,;01:>(iv'.•1n Pi oct{?f   i. ,. £.'
                                                              fv1ilrs.hail H Fishh·H.=.w~                            n1e N!:.."!;v11 ''i'or < TH1'€':~ Bu!lc!1n~1
                GOODWIN                                       +·1    ?i2 8'13 88£·1·!
                                                              f-.:?f rshrna r,(:1)goodvvmlaw con1
                                                                                                                     620 EighP·1 AvenuG



                                                                                                                     900(.lv_;Jnf;JV✓ <:orn
                                                                                                                     ,-1 21.? 81-3 8800




     November 11, 2019

                                                                                                             USDC SDNY
     VIA E-MAIL
                                                                                                             DOCUMENT
     David R. Lurie, Esq.                                                                                    ELECTRONICAI;L V FILED
     Law Office of David R. Lurie, PLLC
     194 President Street                                                                                    DOC#:     -~~-~~-
     Brooklyn, NY 11231                                                                                                       f?
                                                                                                             DATE FILED: -f-'-..,,..,~"----
     Re:      Ramchandani v. Citigroup, Inc., et al., 19-cv.09124 (VM)
                                                                                                        ~
     Dear Mr. Lurie:                                                                                   j;'
                                                                                                        r
             We write on behalf of Defendants Citigroup, Inc., Citicorp LL: and Citibank, N.A. (collectively,
    "Citi") to identify deficiencies in the Complaint for malicious prose' ution filed on behalf of Rohan
    Ramchandani ("Ramchandani") in the above-referenced action. In «ccordance with Judge Marrero's
    Individual Practice 11.B, this letter sets forth the reasons that mandate! dismissal of the Complaint. We
    request that you voluntarily dismiss the action, with prejudice, to avoidLunnecessary motion practice.

                                                            BACKGROUND                                 :j
                                                                                                       ·1
            The Complain~ is devoid of any factual and le~al basis ~o _maint~in a malicious pros~.cution ?laim.
    As you know, the United States Department of Justice ("DOJ') 1nvesvgated Ramchandani s role 1n the
    alleged conspiracy in the FX market with traders at several other ba(i:ks. The DOJ then presented its
    case to a Southern District grand jury that indicted Ramchandani arid the other traders. Thereafter,
    Ramchandani moved to dismiss the indictment and Judge Berman dented Ramchandani's motion. From
    the face of the Complaint, and the publicly filed documents, the D'©J - and not Citi - made the
    independent decision to prosecute your client. Accordingly, as a matter 0f law, the Complaint's
    allegations do not give rise to a viable claim that Citi "maliciously prosetuted" your client.
                                                                                                        I
            The Complaint fails to plead a single fact to establish that Citi •¢vertook the "volition" of the DOJ
    as required to maintain a malicious prosecution claim against a civilian defendant. And any notion that
    Citi overtook the will of the DOJ is implausible and fails under the most basic Rule 8 pleading
    requirements. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (requiring' pleadings to state a claim that is
    "plausible on its face")., As discussed herein, the Complaint's failure "to plead the requisite elements of
    a malicious prosecution claim mandates dismissal.                         ·



    1
       Each prosecutor in Ramchandani's criminal case was bound by the DOJ's Principl~s of Federal Prosecution, U.S. Dep't of
    Justice, Justice Manual§ 9-27 .000 (2018), which required them to conclude ''that there is probable cause to believe that a person
    has committed a federal offense" (id. § 9-27 .200), "!hat the admissible evidence will probably be sufficient to obtain and sustain
    a conviction" (id.§ 9-27.220), and to make "a separate evaluation ... with respect to potentially liable individuals" (id.§ 9-28.210
    (emphasis added)).
                                                                                                        ~vv..:;1vv.>

             Case 1:19-cv-09124-VM Document 19 Filed 11/15/19 Page 2 of 3


         GOODWIN

David R. Lurie, Esq.
November 11, 2019
Page 2

                               AUTHORITIES WARRANTING DISMISSAL

        Malicious prosecution is a disfavored claim that is designed to combat "the perversion of proper
legal procedures." Rothstein v. Carriere, 373 F.3d 275, 292 (2d Cir. 2004). To plead such a claim, the
complaint must allege that: (i) the defendant initiated a prosecution against the plaintiff; (ii) the
prosecution was terminated in the plaintiff's favor; (iii) the defendant lacked probable cause; and (iv) the
defendant acted with malice. Id. at 282.

         The Complaint Fails to Allege that Citi Initiated a Prosecution. To allege that a civilian
defendant initiated a prosecution, the complaint must plead facts establishing that the defendant
affirmatively induced the prosecution and overtook the prosecutor's own volition. Dantas v. Citigroup,
Inc., No. 18-cv-2043, 2019 WL 2910682', at *5 (2d Cir. July 8, 2019). Recently, in Oantas, the Second
Circuit rejected the allegations similar to those advanced here, and affirmed the dismissal of the complaint
for malicious prosecution. The Court accepted the allegations of the complaint as true and stated:

        The facts alleged certainly do not establish that Citibank induced any law enforcement
        officer to act to the point where the officer [was] not acting of his own volition. The
        mere fact that Citibank provided false information to the government is insufficient to
        conclude that Citibank initiated the prosecution, given that various other players, concerns,
        and sources of evidence contributed to the government's decision to prosecute Dantas.
        Because Citibank did not initiate a criminal proceeding against Dantas, Dantas fails
        to state a claim for malicious prosecution.

Id. (emphases added) (alteration in original) (internal citations and quotation marks omitted).

         Here, the Complaint fails to plead a single fact sufficient to make the implausible claim that Citi
overtook the DOJ's independent volition. Based on the face of the Complaint, and public filings, the
prosecution was commenced after nearly four years of independent investigation by the DOJ supported
by cooperating witnesses from other financial institutions. Ramchandani's prosecution was commenced
by a grand jury indictment signed by ten DOJ attorneys including senior members of the DOJ's Antitrust
Division and then-US Attorney for the Southern District of New York, Preet Bharara. None of the
Complaint's allegations that Citi leaked information to media outlets (id.    mI   105-114), decoded chat
communications for the DOJ (id.    ,m   6, 8, 23, 88, 168-170, 187-88), or assisted the DOJ in identifying
relevant chatrooms (id. ,m   164-165), rise to the level of Citi commandeering the federal government such
that it was not acting of its own volition. See Dantas, 2019 WL 2910682, at *5-6 (to state a malicious
prosecution claim, it must be alleged that a civilian defendant did more than merely report a crime to the
police and cooperate in its prosecution).

         The Complaint Fails to Allege that the DOJ Lacked Probable Cause. As Judge Marrero held
(sitting by designation on the Second Circuit), "[t]he existence of probable cause is a complete defense
to a claim of malicious prosecution in New York, and indictment by a grand jury creates a presumption of
probable cause." De/amota v. City of N. Y., 683 F. App'x 65, 66 (2d Cir. 2017) (affirming dismissal of a
malicious prosecution claim on the pleadings). As Judge Marrero further observed, the presumption can
be overcome "only by evidence that the indictment was procured by fraud, perjury, the suppression of
evidence or other police conduct undertaken in bad faith." Id. (emphasis added).
                                                                uvv.vn.Li-1   rnvv.1nn LLr                                              @003/003
                   Case 1:19-cv-09124-VM Document 19 Filed 11/15/19 Page 3 of 3

                                                                                 •,,
                GOODWIN

    David R, Lurie, Esq.
    November 11, 2019
    Page 3

        The Complaint pleads no facts sufficient to state a claim that Ramchandani's indictment was
procured by fraud, perjury, suppression of evidence, or bad faith. 2 In fact, the Complaint's allegations
that Citi ''fabricated" a case for the OOJ (Campi. 1J 5), or that it is ''highly likely" Citi communicated with
the OOJ regarding Ramchandani (id. 1J 118), are virtually identical to allegations the Second Circuit has
rejected as conclusory and insufficient to overcome the presumption of probable cause created by a
grand jury's indictment. See Lewis v. City of N. Y., 591 F, App'x 21, 22 (2d Cir. 2015) (affirming dismissal
of malicious prosecution claim and rejecting allegations that "the defendant officers must have fabricated
evidence" as "insufficient to counter the presumption of probable cause, and to allow a court to draw the
reasonable inference that the grand jury's indictment was a result of fraud or other misconduct."
(emphasis in original)). 3

        The Complaint Fails to Allege Malice. Malice must be "specifically allege[d]" to overcome the
effect of the indictment. Phillips v. City of Syracuse, 84A.D.2d 957,957 (4th Dep't 1981), aff'd, 57 N.Y.2d
996 (1982) (affirming dismissal of malicious prosecution claim). To plead malice, plaintiffs must allege
that defendants "commenced the prior criminal proceeding due to a wrong or improper motive, something
other than a desire to see the ends of justice served." McGee v. Dunn, 940 F. Supp. 2d 93, 102 (S.D.N. Y.
Apr. 16, 2013) (denying reconsideration of dismissal of malicious prosecution claim and denying leave to
amend). The Complaint is bereft of any specific misstatement, or of falsified evidence, that Citi provided
to the DOJ that would have "affect[ed]" the DOJ's independent decision to prosecute Ramchandani. See
Lupski v. Cnty. of Nassau, 32 A.D.3d 997, 998 (2d Dep't 2006) (affirming dismissal of malicious
prosecution claim on the pleadings and rejecting allegations of lack of probable cause and actual malice).

            In light of the foregoing, Ramchandani has no basis to advance a malicious prosecution claim.
We ask that you dismiss the action with prejudice consistent with Judge Marrero's Individual Practices.

Very truly yours,
           I\      ,/'}
       I' //2-(:_·/' i
      ~~
      :0,
      L,.. \.__

Marshall H. Fishman

cc:·       BY FACSIMILE (212-805-6382)
           The Honorable Victor Marrero
                                                             /
                                                                    DATE I
                                                                               /-1._r-/        t              RR
                                                        --------#-#~~::..:..:..:.;..:.;.A.::.:::..:.::E:..:.:R:.;;:O:.:..,~U.:.::.S~.D::.:..l::..:.·--..1
           United States District Judge                                 .
           United States District Court for the Southern District of New York
           500 Pearl Street, Suite 1040
           New York, New York 10007


2 Moreover, because the presumption can be rebutted only by factual allegations of fraud, perjury, suppression of evidence or
other bad faith conduct, the heightened pleading standards of Rule 9(b) should be applied. See Fed. R. Civ. P. 9(b).
3  Probable cause is further established because Judge Berman denied RamchaRdan('.s motion to dismiss the indictment. U.S.
v. Usher, No. 17-cv-19 (RMB), 2018 WL 2424555, at •g (S.D.N.Y. May 4, 2018) (denying Ramchandani's motion to dismiss the
indictment). The denial of such a motion constitutes a separate judicial acknowledgement of "probable cause" further barring a
malicious prosecution claim. Brown v. City of N. Y., 306 F. Supp. 2d 473,480 (S.D.N.Y. 2004) (Marrero, J.) (dismissing malicious
prosecution claim where "indictment was reviewed by a State Supreme Court judge and found to be grounded on sufficient
evidence to support the charges").
